Citation Nr: 9927538	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  97-23 058	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from March 1971 to December 
1972.  This appeal arises from a February 1997 rating 
decision which denied an increased rating for service-
connected bilateral hearing loss, and from an August 1998 
rating decision which denied service connection for tinnitus.  
The veteran testified at an RO hearing in June 1997, and 
before the undersigned member of the Board of Veterans' 
Appeals (Board) in a live hearing transmitted from the RO via 
video-teleconference in July 1999.  Transcripts of both 
hearings are of record. 


FINDINGS OF FACT

1.  Tinnitus preexisted the veteran's service.

2.  Tinnitus increased in severity during service as a result 
of noise exposure.  

3.  During the course of the appeal, the veteran's hearing 
has remained at levels warranting a noncompensable 
evaluation, most recently measured at Level I hearing acuity, 
bilaterally.  


CONCLUSIONS OF LAW

1.  Tinnitus preexisted the veteran's service and the 
presumption of soundness at entry is rebutted; preexisting 
left ear tinnitus was aggravated by service.  38 U.S.C.A. 
§§ 1110, 1111, 1137, 1153, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(b), 3.306 (1998).  

2.  A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.87, Codes 6100-6110 (effective prior to June 10, 1999) 
and 38 C.F.R. § 4.87, Code 6100 (effective June 10, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's Form DD-214 ("Armed Forces of the United 
States Report of Transfer or Discharge") indicates that his 
military occupational specialty was vehicle operator.  Review 
of the service medical records shows that the veteran denied 
a history of ear trouble and hearing loss on his service 
entrance examination in March 1971.  His ears were normal on 
clinical evaluation.  Pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
X
35
LEFT
20
15
25
X
60

The examiner's assessment was impaired hearing.  The veteran 
was placed on a hearing profile.

The veteran was fitted for ear plugs in April 1971.  In 
August 1971, he complained of a buzzing sound in his left 
ear.  He reported that, prior to service, he had been 
involved in a fight in which his eardrum was punctured.  He 
then sought medical attention for his ear injury.  The 
veteran complained of impaired hearing.  Slight drainage from 
the inner canal was noted.  On subsequent evaluation the next 
day, both tympanic membranes displayed good light reflex and 
the examiner observed that there was no perforation.  The 
veteran also complained of tinnitus; it was recommended that 
he avoid exposure to noise without ear plugs.  Two days 
later, the veteran reported that he had had a slight buzzing 
in his left ear since a fight prior to service.  On 
evaluation, his left ear was red and inflamed, and the 
impression was otitis externa.  He stated that the buzzing 
was growing louder.  Six days later, the right ear was 
clearer, with little inflammation.  Left ear inflammation was 
noted and bleeding appeared to have occurred.  

In November 1971, the veteran complained of experiencing 
blackout spells after physical training, accompanied by 
ringing in his ears.  He explained that he had sustained a 
ruptured ear drum one year earlier and surgery had been 
performed on his left ear.  Examination showed possible 
infection.  In December 1971, the veteran gave a history of 
left ear infection and earaches of one year's duration.  He 
reported that he had been on the firing range the day before 
and had since had trouble hearing from his left ear.  The 
tympanic membranes were intact and his ears did not show 
evidence of infection.  

On clinical evaluation in December 1971, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
50
60
60
LEFT
15
15
40
65
70

An examiner noted that the audiogram revealed bilateral high 
frequency hearing loss.  The veteran was instructed in 
hearing conservation and advised to minimize exposure to loud 
noises and live firing.  There were no further references in 
the service medical records to tinnitus.

On separation examination in December 1972, the veteran's 
ears were abnormal.  Pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
50
50
LEFT
25
25
35
55
65

The diagnosis was bilateral high frequency hearing loss.  

On VA medical examination in May 1973, the examiner indicated 
that, while the veteran claimed he had high frequency hearing 
loss, evaluation by soft conversation and whispered voice 
from the front and behind revealed no abnormal hearing loss.  
The examiner also opined that audiometric examination might 
demonstrate high frequency hearing loss that could not be 
detected in the examination.  There was a well-healed left 
ear drum scar from a previous perforation.  The veteran 
reported that his hearing disability was only related to his 
left ear and disturbed him mostly by a ringing, constant 
noise which might be related to the hearing loss.  

In May 1973, the RO awarded service connection and assigned a 
noncompensable disability for a bilateral high frequency 
hearing loss.  This decision was based on the service medical 
records and the April 1973 VA medical examination report.  

In April 1996, the veteran submitted a claim for an increased 
rating for the service-connected bilateral hearing loss.  He 
indicated that his hearing disability had increased in 
severity since the initial noncompensable disability rating 
in 1973, but he lacked the financial means to see a 
physician.  In an August 1996 statement, the veteran asserted 
that the ringing in his left ear was becoming worse.  It was 
difficult for him to hear people talking to him in a crowd 
and at times it was hard for him to hear ringing telephones.  

On VA audiometric evaluation of the veteran in August 1996, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
55
50
LEFT
20
25
40
55
65

Speech discrimination ability was 92 percent bilaterally.  

The veteran underwent audiometric evaluation in September 
1996 by the Carolina Hearing Center.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
45
60
60
LEFT
30
40
40
60
70

Speech discrimination ability was 76 percent in the right ear 
and 96 percent in the left ear.  Tinnitus was reported in 
both ears, as was a history of noise exposure in service.  

On VA audiological examination in December 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
50
55
LEFT
20
30
35
55
55

The average pure tone thresholds were 43 decibels for the 
right ear and 44 for the left.  Speech discrimination ability 
was 90 percent in the right ear and 98 percent in the left 
ear.  The veteran gave a history of unilateral tinnitus in 
the left ear beginning during service in 1971 after exposure 
to noise in firing weapons.  The tinnitus was constant and 
the veteran described it as a high-pitched sound resembling 
loud static.  Diagnoses were mild to moderate right ear 
sensorineural hearing loss above 1,000 Hertz, and mild to 
moderate left ear sensorineural hearing loss above 500 Hertz.  

In a May 1997 notice of disagreement with the February 1997 
denial of an increased rating for bilateral hearing loss, the 
veteran submitted his claim of service connection for 
tinnitus.  He asserted that he had had ringing in his ears 
for 26 years.  

At an RO hearing in June 1997, the veteran testified that he 
was dependent upon hearing aids provided to him by the VA 
Medical Center in Salisbury, North Carolina.  He was 
unemployed and receiving disability benefits from the Social 
Security Administration (SSA).  His representative explained 
that the SSA disability award recognized that the veteran had 
multiple disabilities, including hearing disabilities.  The 
veteran and his daughter indicated that ordinary 
communication was becoming increasingly difficult for him, 
and the veteran recalled finding it necessary to pretend to 
be able to hear and communicate during his employment as a 
law enforcement officer.  

At the time of the hearing, statements were received from the 
veteran's wife, mother-in-law, sister, and a former co-
worker, describing his bilateral hearing loss.  He also 
submitted a report of a May 1997 audiometric evaluation at 
Carolina Hearing Center, a division of Carolina Ear Nose & 
Throat Associates (Carolina ENT).  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
55
60
LEFT
25
30
35
55
65

From the reported clinical findings, pure tone thresholds 
averaged 42 decibels, bilaterally.  Speech discrimination 
ability was 92 percent in the right ear and 96 percent in the 
left ear.  An accompanying narrative evaluation from Carolina 
ENT indicated that the veteran had a history of ringing in 
his ears which had been quite troublesome since service.  A 
previous audiogram had shown bilateral mild to moderate 
sensorineural hearing loss with a significant suggestion of a 
noise-induced component.  There were reduced word 
discrimination scores, particularly in the right ear.  The 
ringing in the veteran's ears and hearing loss interfered 
with his ability to successfully perform activities of daily 
living.  He asserted that he had had decreased hearing acuity 
since service and his hearing loss disability had become more 
severe.  Examination revealed bilateral clear intact eardrums 
with no fluid in the middle ear space.  The May 1997 
audiogram performed by Carolina Hearing Center was believed 
to be in agreement with the September 1996 audiogram.  Word 
discrimination scores were in the 90 percent range.  The 
assessment was sensorineural hearing loss with significant 
noise-induced component.  

In June 1997 a letter indicating that the veteran was 
receiving SSA benefits was associated with the claims folder.  

In response to a November 1997 written request from the RO 
for additional information regarding medical providers 
treating the veteran for tinnitus, the veteran submitted a 
November 1997 statement.  He indicated that he had noticed a 
ringing in his ears during military boot camp.  The ringing 
was currently annoying and extremely loud.  Military 
physicians told the veteran that there was nothing that could 
be done about the ringing noise and that he would have to 
live with it.  Civilian physicians told him the same thing.  

On VA audiological examination in June 1998, the veteran gave 
a history of hearing loss beginning in service.  He had 
constant tinnitus every day.  The symptoms were more severe 
in the left ear.  The tinnitus was described as a high-
pitched sound which sometimes changed in intensity.  He 
underwent a left tympanoplasty in 1967 secondary to a 
perforation sustained when he was struck in the ear.  He 
denied any other otologic trauma, he denied dizziness and 
denied family history of hearing loss.  Bilateral hearing 
aids worn over the past year and a half assisted him with his 
hearing difficulties, but did not alleviate the tinnitus.  
The examiner reported reviewing results of private audiograms 
performed in September 1996 and May 1997.  On clinical 
evaluation, the external ear and external ear canal were 
negative for abnormalities.  Tympanic membranes were 
translucent and mobile.  The left tympanic membrane was 
scarred posteriorly and minimally retracted as a result of 
the previous ear surgery.  The mastoid was nontender.  
Impressions were mild to moderate sensorineural hearing loss, 
and bilateral tinnitus.  

In May 1999, the veteran agreed in writing to a video-
teleconference hearing.  At the time of his hearing before 
the undersigned member of the Board in July 1999, he 
submitted, along with a waiver of initial RO review, a notice 
of his discharge as a cadet from Reserve Officer Training 
Corps in June 1976 for physical disqualification.  At the 
hearing, the veteran initially testified that, although he 
injured his left ear prior to service, he underwent treatment 
and did not notice a ringing in his left ear at the time he 
entered service.  He had no ringing in his right ear prior to 
service.  In response to questioning, the veteran later 
conceded that he had a minor ringing noise in his injured 
left ear when he entered service, that it became more 
noticeable in service and involved both ears, that the 
doctors told him that he had tinnitus, and that he had been 
exposed in service to loud noise.  He added that he declined 
to seek treatment for tinnitus in the many years since 
service because he had become convinced that there was no 
effective treatment available.  The veteran indicated that he 
had difficulty understanding conversations and operated his 
television with the volume at a level louder than normal.  

Analysis

Service Connection for Tinnitus

At the outset, the Board notes that the claim for service 
connection for tinnitus is a plausible one, supported by 
competent medical evidence, and that, therefore, it is well-
grounded.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A veteran who served 
during a period of war or during peacetime service after 
December 31, 1946 is presumed in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
or where unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  History conforming to 
accepted medical principles should be given due 
consideration, in conjunction with basic clinical data, and 
be accorded probative value consistent with accepted medical 
and evidentiary principles in relation to value consistent 
with accepted medical evidence relating to incurrence, 
symptoms and course of injury or disease, including official 
and other records made prior to, during or subsequent to 
service, together with all other lay and medical evidence 
concerning the inception, development and manifestations of 
the particular condition will be taken into account.  
38 C.F.R. § 3.304(b).   

If it is determined that a disability present in service 
existed prior to service, then the question of aggravation is 
raised.  In this regard, a preexisting injury or disease will 
be considered to have been aggravated by service, where there 
is an increase in disability during such service beyond 
natural progress.  This presumption of aggravation may be 
rebutted by clear and unmistakable evidence.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  

In this case, the service medical records show that, on 
several occasions, the veteran reported injuring his left ear 
prior to service and having ringing in his left ear since the 
pre-service injury.  He conceded the same under oath at the 
time of his hearing before the Board.  Therefore, the Board 
finds that the presumption of soundness on the veteran's 
entry into service is rebutted by clear and convincing 
evidence of the existence of tinnitus, involving the left 
ear, prior to service.  

As to the issue of aggravation, the veteran asserts, in 
effect, that tinnitus increased in severity beyond its 
natural progress during service.  As noted above, the Board 
is required to consider all of the evidence of record 
pertaining to manifestations of tinnitus prior to, during and 
subsequent to service.  The nature of tinnitus is that it is 
primarily a subjective complaint, not amenable to direct 
observation, and, therefore, the Board has carefully examined 
the record, which includes testimony under oath.  The service 
medical records do show that the veteran reported in service 
that the buzzing noise in his ears grew louder in service.  
His military duties in motor vehicle transport, as well as 
weapons training, would have exposed him to loud noise.  
Service connection has already been established for hearing 
loss.  The evidence developed subsequent to service, albeit 
scanty, does reflect a consistent history of ringing in the 
ears.  The evidence, both positive and negative, is 
approximately balanced insofar as to increase in severity of 
tinnitus during service.  In view of the veteran's history of 
noise exposure in service, and his associated service-
connected hearing loss, there is nothing in the record that 
suggests such increase was due to natural progress of the 
condition.  That being the case, any doubt is resolved in the 
veteran's favor and service connection for tinnitus by 
aggravation is conceded.  


A Compensable Rating for Bilateral Hearing Loss

The claim for an increased rating for service-connected 
bilateral hearing loss is "well-grounded"; that is, it is 
plausible.  The Court has held that, when a veteran claims a 
service-connected disability has increased in severity, the 
claim is well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  In this regard, the Board notes that 
that portion of the VA disability rating schedule concerning 
diseases of the ear was amended effective June 10, 1999.  The 
Court has held that, when a change occurs in an applicable 
statute or regulation after a claim has been filed but before 
a final decision has been rendered, VA must apply the version 
of the statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, the 
amendments to the disability ratings for diseases of the ear 
do not constitute liberalizing criteria.  Therefore, no 
determination as to which set of disability rating criteria - 
those in effect prior to June 10, 1999 or those in effect as 
of June 10, 1999 - is necessary.  

Both prior to, and effective June 10, 1999, ratings for 
defective hearing range from noncompensable to 100 percent, 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests, 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 different auditory acuity levels 
designated from Level I for essentially normal auditory 
acuity to Level XI for profound deafness.  38 C.F.R. § 4.85, 
Part 4, Diagnostic Codes 6100-6110 (effective prior to June 
10, 1999) and 38 C.F.R. § 4.87, Code 6100 (effective June 10, 
1999).  Additionally, in every instance where the rating 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  

The reports of audiometric examinations which are of record 
show levels of hearing acuity which do not warrant a 
compensable rating.  The most recent audiometry report, the 
May 1997 audiogram performed by Carolina Hearing Center, 
noted clinical findings corresponding to Level I hearing 
acuity in both ears.  Under the rating criteria in effect 
prior to June 10, 1999 and the criteria effective on June 10, 
1999, this corresponds to a noncompensable rating.  

The veteran has asserted that he has significant difficulty 
in hearing conversations and electronic devices such as 
television and telephones.  He has contended that the results 
of private audiometric testing show that his hearing loss is 
30 to 40 percent disabling; and he requires hearing aids, 
which are supplied by VA.  The veteran's contentions have 
been considered.  However, the Court has held that, 
"[R]atings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendemann v. Principi, 3 Vet. App. 345 (1992).  
Here, such mechanical application results in the 
noncompensable rating now in effect.  Accordingly, the claim 
for an increased rating for bilateral hearing loss must be 
denied.  


ORDER

Entitlement to service connection tinnitus is granted.

Entitlement to an increased (compensable) rating for 
bilateral hearing loss is denied.  



		
	N.R. ROBIN
	Member, Board of Veterans' Appeals



 

